Citation Nr: 1707762	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  16-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right knee instability associated with chondromalacia patella right knee with scar. 

2.  Entitlement to a separate compensable rating for right knee dislocated semilunar cartilage.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an increased rating in excess of 10 percent for chondromalacia patella right knee with scar.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for an acquired psychiatric disability. 



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1976, from November 1978 to September 1984, and from May 1986 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the April 2015 rating decision, the RO denied entitlement to service connection for heart (then characterized as a heart attack) and acquired psychiatric (then characterized as separate issues for anxiety, depression, and bipolar disorder) disabilities.  Additionally, the RO denied entitlement to an increased rating in excess of 10 percent for chondromalacia patella right knee with scar.

The Board has recharacterized the issues of entitlement to service connection for a heart disability and an acquired psychiatric disability on appeal to more accurately reflect the nature and scope of the claimed disabilities.

In a March 2016 rating decision, the Decision Review Officer (DRO) awarded a separate 10 percent disability rating for right knee instability. 

The Veteran has described that he is unable to work due to his service-connected disabilities, to include as due to his right knee disabilities.  See, e.g., Veteran's statement dated April 2016.  Thus, the question of entitlement to a TDIU is part of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating in excess of 10 percent for chondromalacia patella right knee with scar, entitlement to service connection for a heart disability, and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee instability associated with chondromalacia patella right knee with scar does not more nearly approximate moderate lateral instability.

2.  The Veteran's right knee symptoms approximated dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

3.  The Veteran is service-connected for low back syndrome with sciatica, left and right lower extremity (rated 60 percent disabling); chondromalacia patella right knee with scar (rated 10 percent disabling); and right knee instability associated with chondromalacia patella right knee with scar (rated 10 percent disabling).  His combined disability rating is 70 percent.

4.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  




CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for right knee instability associated with chondromalacia patella right knee with scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for the maximum 20 percent for dislocated semilunar cartilage with locking, pain, and effusion into the joint of the right knee are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, DC 5258 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Clams Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As to the issue of entitlement to a TDIU, the Board is granting the benefit sought in full and there is no further need to discuss VA's efforts to comply with the duties to notify and assist as to that issue. 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Additionally, information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As to the increased rating for the right knee, the requirements of the statutes and regulation have been met.  In particular, the duty to notify was satisfied prior to the RO's decision by way of notification provided to the Veteran with his Fully Developed Claim Form (VA 21-526EZ) that informed him of his duty and the VA's duty for obtaining evidence.  See Veteran's Form VA 21-526EZ dated July 2014. The notice that accompanies the Fully Developed Claims form informed the appellant of what evidence is required to substantiate a claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.  To participate in the fully developed claims process, the Veteran agreed to submit all private treatment records relevant to the claim.  In addition, the RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim. Although a January 2014 statement by Dr. D.R.M. indicates that he treated the Veteran for several years, the appellant did not authorize VA to obtain records from him, and did not submit those records in the context of the Fully Developed Claim process.  Additionally, the claim was readjudicated in the February 2016 statement of the case and in the March 2015 supplemental statement of the case, curing any timing defect.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim and affording him VA examinations in March 2015 and March 2016 as to the severity of his right knee disability.  The Board finds that the VA examination reports are adequate because they are based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's right knee instability associated with chondromalacia patella right knee with scar is assigned a separate rating 10 percent rating under DC 5257.  

Under DC 5257, applicable to other impairment of the knee, recurrent subluxation or lateral instability is rated as follows: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe.  38 C.F.R. § 4.71a, DC 5257.

The Board notes that the Veteran is in recepit of a 10 percent disability rating under DC 5260, limitation of flexion, which is being remanded for further development and will be discussed in the remand portion.  Thus, any error in not conducting compliant range of motion testing with regard to these joints is therefore harmless.
The Veteran submitted his claim for an increased rating for the right knee in July 2014.  

An April 2014 VA MRI report of the right knee showed a tear of the medial meniscus and a strained medial collateral ligament. 

In a May 2014 VA treatment record, the Veteran reported that his right knee gives out and that he experiences swelling. 

The Veteran was afforded a knee and lower leg examination in March 2015.  He gave a history of a meniscectomy in 1984.  The Veteran reported right knee moderate flare-ups occurring weekly lasting one to two hours; swelling; and instability.  He stated that he has difficulty walking due to his pain and instability.  

Upon examination in March 2015, there was localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus.  There was pain with weight bearing.   The examiner indicated that pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability with repeated use over a period of time.  Muscle strength testing revealed active movement against some resistance.  There was no evidence of muscle atrophy, ankylosis, recurrent patellar dislocation, or a semilunar condition.  There was no history of recurrent subluxation, lateral instability, or effusion.  The examiner noted that the examination was not conducted during a flare-up.  Joint testing was negative for instability.  The examiner diagnosed right knee chondromalacia.  The examiner noted that the Veteran did not have any scars that were painful or unstable; or have a total area equal to or greater than 39 square inches.  The examiner opined that the Veteran's right knee disability impacts his ability to perform occupational tasks.  The examiner explained that the Veteran's knee pains limit his walking and climbing.  

During a December 2015 VA treatment visit, the Veteran reported that his right knee gives out and that he experiences swelling. 

The Veteran was afforded a VA knee and lower leg examination in March 2016.  The Veteran reported right knee flare-ups, with pain and stiffness.  He stated that he requires a right knee brace.

Upon examination in March 2016, of the right knee, there was no evidence of pain with weight bearing or crepitus.  The examiner found that pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner indicated that the examination was conducted during a flare-up.  The examiner found that pain, weakness, fatigability or incoordination significantly limit functional ability with flare ups.  The examiner indicated that less movement than normal contributes to the disability.  Muscle strength testing revealed active movement against some resistance.  There was no muscle atrophy or ankylosis.  There was no evidence of muscle atrophy, ankylosis, recurrent patellar dislocation, or a semilunar condition.  Joint stability testing of the right knee showed normal anterior, lateral, and posterior instability.  However medial instability was 0-5 millimeters.  The examiner indicated that there was joint instability.  The examiner noted that the Veteran did not have any scars that were painful or unstable; have a total area equal to or greater than 39 square inches.  The examiner diagnosed chondromalacia patella of the right knee.  The examiner opined that the Veteran's right knee disability impacts his ability to perform occupational tasks.  The examiner explained that the Veteran exhibits right knee pain, stiffness, limited range of motion, which caused difficulty with bending, prolong standing, walking, or climbing stairs.

The Veteran has been in receipt of a separate 10 percent rating for recurrent subluxation or lateral instability under DC 5257.  The above evidence shows that the during the March 2015 and March 2016 examination, the Veteran reported that there was no history of recurrent subluxation or lateral instability.  In March 2015 joint testing was negative for instability.  During the March 2016 examination, joint stability testing of the right knee showed normal anterior, lateral, and posterior instability.  However medial instability was 0-5 millimeters.  The Veteran has reported instability or a giving a way of his right knee.  Thus the Board finds that the Veteran's right knee symptoms and signs are contemplated in the 10 percent disability rating under 5257.  Crucially, the above evidence reflects that the Veteran's right knee instability did not more nearly approximate moderate or severe, as joint testing was normal except there was medical instability of 0-5 millimeters.  Both examinations showed no instability or related symptoms that would warrant the conclusion that there was lateral instability of recurrent subluxation that could be described as being of or approximating a moderate or severe degree.  Moreover, the negative stability testing on all aspects of the joint prior to the March 21, 2016 examination reflects that there was no evidence of instability warranting a separate compensable rating prior to this date.  To the extent that the Veteran has indicated he generally experienced instability prior to this date, the Board finds that the specific examination showing no instability prior to March 21, 2016 are of greater probative weight than the Veteran's general lay assertions.  A rating higher than 10 percent for right knee instability associated with chondromalacia patella right knee with scar, or a separate compensable rating prior to March 21, 2016, is therefore not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board must also consider whether the Veteran is entitled to a rating under any other potentially applicable diagnostic code.  See Schafrath, 1 Vet. App. at 593 (regardless of the precise basis of a veteran's disability rating, the Board has a duty to acknowledge and consider all regulations and diagnostic codes that are potentially applicable).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

DC 5258 provides for a single 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

The Board finds that a 20 percent rating is warranted under DC 5258, as the above evidence demonstrates a right knee meniscus (semilunar cartilage) condition with frequent episodes of joint locking, pain, and effusion.  In particular, the evidence reveals an April 2014 VA MRI report illustrating a tear of the medial meniscus and a strained medial collateral ligament, as well as evidence of pain and swelling.  With reasonable doubt resolved in favor of the Veteran, these symptoms approximate the criteria for a 20 percent rating under DC 5258.  A 20 percent rating under DC 5258 is therefore warranted.  As a 20 percent rating is the maximum rating under DC 5258, there is no basis for a higher rating under this DC.

DC 5259 provides for a single 10 percent rating for removal of symptomatic semilunar cartilage.  However, because the Veteran is now receiving a 20 percent rating under DC 5258 for symptoms relating to dislocated semilunar cartilage, to compensate him for this as well as removal of symptomatic semilunar cartilage would constitute pyramiding.  Esteban, 6 Vet. App. at 262.  

Finally, the Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256, 5262, or 5263, respectively, in the right knee.

The Board has also considered the Veteran's scar in the evaluation of the right knee.  The March 2015 and March 2016 VA examiners indicated that the right knee scar was not painful/tender, unstable, deep, nonlinear, covers an area of 144 square inches or more, or limits function of the right knee.  As such, a separate, compensable rating for the right ankle scars cannot be assigned.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2016).

III.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Board finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  The criteria for rating the knee contain a broad range of symptoms and each of those symptoms were considered by the Board in determining whether any higher or separate rating is warranted.  Although the Veteran has reported right knee pain, instability, and swelling these difficulties are consequences of the symptoms for which the Veteran is being compensated, i.e., pain and instability, although the pain is associated with the right knee chondromalacia patella claim that is being remanded.  The Board therefore finds that the criteria for rating the knee contemplate the Veteran's right knee disability picture.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

For the foregoing reasons, the preponderance of the evidence is against entitlement to an increased rating in excess of 10 percent for right knee instability associated with chondromalacia patella right knee with scar or a compensable rating prior to March 21, 2016.  The evidence also supports a separate rating for right knee dislocated semilunar cartilage under DC 5258.  As the preponderance of the evidence is against any higher or additional separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

IV.  TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected disabilities. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Here, the Veteran asserts that he is unable to obtain substantially gainful employment due to his service-connected disabilities.  See Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated June 2016.  

The Veteran is service-connected for low back syndrome with sciatica, left and right lower extremity (rated 60 percent disabling); chondromalacia patella right knee with scar (rated 10 percent disabling); and right knee instability associated with chondromalacia patella right knee with scar (rated 10 percent disabling).  His combined disability rating is 70 percent.  

Here, because the Veteran has a combined 70 percent disability rating with one 60 percent disability rating, the Veteran, therefore, meets the percentage requirements for a TDIU. 

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

The evidence shows that the Veteran has a high school equivalent, General Educational Development (GED), and two years of technical college.  See VA Form 21-8940 dated June 2016 and Social Security Administrative records (SSA) records dated August 2015.  He additionally has brick masonry and sheet metal training.  He was last employed in January 2014.  He was previously employed as a baker at a pretzel factor and a manager at Auto Parts.  Id.  He is in recepit of SSA benefits for his back disability and a physiatric disorder. 

The medical evidence shows that during a March 2010 VA treatment visit, the Veteran reported that he lost his job due to his back and knee problems.  In an October 2014 VA treatment record, the Veteran stated that he lost his job due to memory problems.  He stated that he is unable to focus on anything, and that he is forgetful. 

VA treatment records dated from 2014 through 2016 document the Veteran's continuous complaints of back and knee pain.  In particular, a June 2015 VA treatment report indicates that the Veteran's exercise is limited due to his knee and back. 

In his September 2014 SSA application, the Veteran reported that his previous employment consisted of standing, bending, crouching, and lifting up to 80 pounds.  The Veteran explained that he was required to lift heavy car parts during the course of his employment at Auto Parts.  For instance, the Veteran indicated that as a baker, he was required to lift heavy bags such as flour. 

As indicated above, in the March 2015 and March 2016 VA examination reports, the VA examiners opined that Veteran's right knee disability impacts his ability to perform occupational tasks.  The examiners explained that the Veteran's right knee pain causes difficulty with bending, prolong standing, walking, or climbing stairs.

The Veteran was afforded a VA back examination in August 2016.  During the August 2016 examination, the Veteran reported flare-ups with severe sharp pain radiating down to his legs.  The Veteran indicated that he has difficulty walking, standing, and bending over due to his back pain.  The examiner indicated that pain and less movement than normal causes functional loss.  There was guarding of the spine not resulting in abnormal gait or abnormal spinal contour.  The examiner diagnosed low back syndrome with sciatic and bilateral lower extremity.  The VA examiner opined that the Veteran's back disability impacts his ability work.  The examiner reasoned that the Veteran suffers from leg pain, tingling, and numbness.  And found that the Veteran will have difficulty with heavy lifting, bending, prolonged standing, walking, and climbing.  

In a private October 2016 examination, the Veteran reported that he is in constant pain and, thus, he is unable to sleep, which interferes with his focus.  H. Skaggs, M.D., found that the Veteran is unable to stand for more than thirty minutes; walk for two hours; sit for thirty minutes; and lift 10 pounds.  H. Skaggs, opined that the "combinations of pain and limitations caused by [the Veteran's] service [connected] impairments prevent him from being able to do substantial gainful activity."  In support of H. Skaggs, opinion, he cited to the medical evidence of record, to include the March 2015 and March 2016 right knee and August 2016 back examinations. 

In a November 2016 report, Dr. S. Barnes, a certified vocational evaluator, Rh. D., CVE, CRC, NCC, LPCC, reviewed the Veteran's claims file and opined that the "Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his" service-connected back and knee disabilities.  Dr. S. Barnes reasoned that the Veteran's main limitation in sustaining work is his physical activity.  Dr. S. Barnes cited to the medical evidence of record that documents the Veteran's severity of his back and right knee disabilities.  Additionally, Dr. S. Barnes cited to two research studies that, generally, found that employers will allow seven to eight days per year of absence.  Dr. S. Barnes indicated that the Veteran would be expected to miss more than the allowed absence based on the medical evidence of record and his statements. 

The Board finds that the October 2016 and November 2016 opinions that, essentially, found that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment are entitled to significant probative weight.  The Board finds that the October 2016 and November 2016 opinions are probative because H. Skaggs and Dr. S. Barnes reviewed the claims file and provided a detailed rationale for their opinions that are consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Furthermore, the Board finds persuasive that Dr. S. Barnes cited to research studies in support of her rationale.  

In sum, the evidence shows that the Veteran has a high school equivalency degree with two years of technical college.  His prior employment consists of physical labor, such as lifting heavy items, bending, and crouching.  The VA and private opinions of record all reflect agree that the Veteran is unable to partake in certain types of physical activities such as bending over, lifting, and carrying items that weigh more than 10 pounds due to his service connected disabilities.  The Veteran's prior work history is limited as a baker at a factory and a manager at Auto Parts.  One would assume that these types of employment would consist of physical labor or activities, in which the evidence of record reflects that the Veteran is limited in his physical labor due to his service-connected disabilities.  Moreover, the Veteran has reported that his back and right knee pain interfere with his sleep and, thus, is unable to focus during the day.  

Moreover, the Veteran's statements during his VA treatment visit reflect that he has consistently reported that he is unable to work due to the severity of his service-connected back and right knee disabilities.  As such, the Board finds that the Veteran's statements are competent and credible.  Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Moreover, the above reflects that the evidence of record is consistent with the Veteran's statements regarding his unemployability, including medical opinions supporting his assertion that his service connected disabilities render him unemployable.  In addition, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  For the above reasons, the lay and medical evidence reflects that the functional limitations caused by the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.  Accordingly, entitlement to a TDIU is warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for right knee instability associated with chondromalacia patella right knee with scar is denied. 

Entitlement to a separate 20 percent rating for right knee dislocated semilunar cartilage is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards. 


REMAND

As to the Veteran's heart and acquired psychiatric disabilities, he claims that they are related to his military service.  In particular, he asserts that his disabilities are due to the stress of his military service.  

Service treatment records (STRs) show that the Veteran complained of chest pain.  See STR dated May 1979.  X-ray reports of the chest shows a normal heart.  See STRs dated May 1979 and November 1990.  A November 1990 STR shows that the Veteran complained of frequent trouble sleeping.

VA treatment records include current heart disabilities, such as coronary artery disease.  See VA treatment record dated September 2014.  And, VA treatment records show a diagnosis of depression and bipolar.  See VA treatment dated January 2014.

The evidence of record suggests that the Veteran's current disabilities may be related to in-service events or injuries; however, he has not been afforded a VA examination and the evidence of record is insufficient to decide the claims.  Accordingly, the Board finds that a remand is necessary to afford the Veteran VA examinations as to his current heart and acquired psychiatric disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With regard to the claim of entitlement to an increased rating in excess of 10 percent for right knee instability associated with chondromalacia patella right knee with scar, the Veteran was last afforded a VA examination in March 2016 to assess the severity of his service-connected right knee disability. 

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

Importantly, the March 2016 VA examination did not include joint testing for pain on passive motion or nonweight-bearing.  

Moreover, following the March 2016 examination, the Veteran submitted a statement indicating that the examiner did not conduct range of motion testing.  

Under these facts, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his service-connected right knee disability, to include pertinent findings pursuant to Correia.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since July 2016.  All such available documents should be associated with the claims file

2.  Schedule the Veteran for a VA examination as to the etiology of any current heart disability.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify any current heart disability.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a current heart disability had its onset in service, or is otherwise related to service.

In rendering the opinion above, the examiner should comment/ address the Veteran's STRs that show that he complained of chest pain.  See STR dated May 1979.

A complete rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination as to the etiology of current acquired psychiatric disability.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify any current acquired psychiatric disability.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a current acquired psychiatric disability had its onset in service, or is otherwise related to service.

In rendering the opinion above, the examiner should comment/address the Veteran's STR that shows that he complained of frequent trouble sleeping.  See STR dated November 1990. 

A complete rationale should accompany any opinion provided.

4.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected right knee disability.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the right knee, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

5.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


